            Case 1:17-cr-00312-JPC Document 63 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   17 Cr. 312 (JPC)
                                                                       :
ALFRED PABON,                                                          :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JOHN P. CRONAN, United States District Judge:

        On January 26, 2021, Defendant filed an emergency motion for compassionate release.

(Dkt. 53.) The undersigned was reassigned to this matter on January 29, 2021. (Dkt. 54.) In light

of the emergency nature of Defendant’s motion, the undersigned ordered that the Government file

its response to Defendant’s motion by February 5, 2021 and that Defendant file any reply by

February 12, 2021. (Dkt. 55.) This order was mailed to Defendant on February 3, 2021.

        The Court did not receive a reply from Defendant on February 12, 2021. On February 16,

2021, the Court inquired with the Clerk’s Office as to whether it had received a reply or any other

communication from Defendant. The Clerk’s Office had not received any correspondence from

Defendant. The Court then filed a Memorandum Opinion and Order denying Defendant’s motion

for compassionate release on February 16, 2021. (Dkt. 60.)

        On February 17, 2021, the Court received a letter in chambers from Defendant dated

February 8, 2021 in which Defendant requested an extension of the deadline to file his reply. The

Court docketed this letter upon receipt. (Dkt. 62.) Defendant incorrectly mailed this letter to

chambers rather than the Clerk’s Office, which likely resulted in a delay in docketing.
          Case 1:17-cr-00312-JPC Document 63 Filed 02/18/21 Page 2 of 2




       Nonetheless, the Court grants Defendant an additional thirty days to file any reply.

Defendant shall file any reply by March 19, 2021. Upon receipt of Defendant’s reply, the Court

will carefully review it and determine whether the Court will reconsider the decision outlined in

the Memorandum Opinion and Order filed February 16, 2021. The Court respectfully reminds

Defendant that—in order to ensure timely docketing—all communications with the Court,

including his reply, must be mailed to the Clerk’s Office at Clerk of Court, United States District

Court, Southern District of New York, Daniel Patrick Moynihan United States Courthouse, 500

Pearl Street, Room 120, New York, New York 10007 and should not be directly mailed to

chambers.

       The Clerk of Court is respectfully directed to mail Defendant a copy of this Order.

       SO ORDERED.

Dated: February 18, 2021                            __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                           United States District Judge




                                                2
